Exhibit 10.1

STEIN MART, INC.

2001 OMNIBUS PLAN

PERFORMANCE SHARE AWARD AGREEMENT FOR KEY EMPLOYEE

THIS AGREEMENT is made and entered into as of the date set forth on the
signature page hereof (the “Grant Date”) by and between STEIN MART, INC., a
Florida corporation (“Company”), and the Key Employee of the Company whose
signature is set forth on the signature page hereof (the “Key Employee”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Stein Mart, Inc. 2001 Omnibus Plan
(“Plan”), the terms of which, to the extent not stated herein, are specifically
incorporated by reference in this Agreement;

WHEREAS, the purpose of the Plan is to permit Awards under the Plan to be
granted to certain Key Employees of the Company and its Affiliates and to
further specify the terms and conditions under which such individuals may
receive such Awards;

WHEREAS, the Key Employee is now employed in a key employee capacity and the
Company desires him or her to remain in such capacity, to secure or increase his
or her ownership of Shares in order to increase his or her incentive and
personal interest in the success and growth of the Company; and

WHEREAS, defined terms used herein and not otherwise defined herein shall have
the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1. Performance Share Grant. Subject to the terms and conditions set forth
herein, the Company hereby grants to the Key Employee the number of performance
shares (the “Performance Shares”) of the Company’s common stock set forth on the
signature page hereof, at the value per Share set forth on the signature page
hereof. .

2. Nontransferability of Shares. The Performance Shares are not transferable
other than by will or by the laws of descent and distribution.

3. Vesting.

The Performance Shares will be earned by, fully vested in and issued to (the
“Vesting”) the Key Employee, as provided below only as and when the “Performance
Conditions” (defined below) are met on or before the fourth annual anniversary
of the Grant Date, or _______________. If the Performance Conditions are not met
by such date, than the Performance Shares granted herein shall lapse and be of
no further force or effect. The “Performance Conditions” are as follows:

 

  (a) At such time as the Company’s “Share Value” (defined below) equals or
exceeds ________Dollars ($____) per share, then _____ (__%) of the Performance
Shares subject to this Grant shall become fully Vested; provided, however, that
the Key Employee must have been continuously employed by the Company or its
affiliates from the Grant Date to the date such Share Value is achieved; and

 

  (b) At such time as the Company’s “Share Value” (defined below) equals or
exceeds ________Dollars ($____) per share, then _____ (__%) of the Performance
Shares subject to this Grant shall become fully Vested; provided, however, that
the Key Employee must have been continuously employed by the Company or its
affiliates from the Grant Date to the date such Share Value is achieved; and

 

  (c) For purposes hereof, “Share Value” shall mean either (x) the closing price
for the Company’s shares as reported on NASDAQ (or a stock exchange where the
Company’s shares of common stock are principally traded if other than NASDAQ)
equals or exceeds the necessary value for twenty (20) consecutive trading days,
or (y) a Change of Control (as defined in the Plan) occurs which results in the
then current shareholders of the Company receiving the necessary value per share
for their shares either in cash or equivalent value (such as publicly traded
shares of another entity).



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Key Employee’s employment with the Company
is terminated because of death or disability (as determined by the Company in
good faith), retirement at age 65 or above, or for any reason within six months
following a Change of Control (each a “Termination Event”) then upon the
Performance Conditions being achieved thereafter (other then the requirement
that the Key Employee having remained employed until to satisfaction of such
condition) a portion of such Performance Shares which would have Vested but for
such Termination Event shall nevertheless Vest based on the percentage of time
which expires between the Grant Date and the date of the Termination Event as
compared to the time which expires between the Grant Date and the date the
Performance Condition is met. By way of example, if the Key Employee dies on the
180th day following the Grant Date and the Performance Condition is otherwise
satisfied on the 240th day following the Grant Date, then the Key Employee (or
the Key Employee’s estate) will receive 75% of the Performance Shares which
would otherwise have Vested on such date (180 days as a percent of 280 days).

4. Certificate Issued. The certificate(s) evidencing the Performance Shares that
are the subject of this Grant will be issued only upon satisfaction of the
appropriate Performance Conditions and shall not be treated as outstanding until
the satisfaction of such condition.

5. Rights As Stockholder. The Key Employee shall have no rights as a holder of
the Performance Shares until and unless the Performance Shares are issued upon
Vesting.

6. Tax Withholding.

 

  (a) It shall be a condition of the Grant of the Performance Shares provided
herein that the Key Employee, and the Key Employee agrees, that the Key Employee
shall pay to the Company upon its demand, such amount as may be requested by the
Company for the purpose of satisfying its liability to withhold federal, state,
or local income, employment or other taxes incurred by reason of the Grant
provided herein or the Vesting thereof. The amount that will be due from the Key
Employee, if any, will be determined at the time the risk of forfeiture is
removed and Vesting occurs, or if a Section 83(b) election (defined below) is
made, as of the date of this Grant.

 

  (b) In the event that a Section 83(b) election is not made, the Key Employee
may elect to have the Company withhold that number of Performance Shares
otherwise deliverable to the Key Employee upon the Vesting of the Performance
Shares or to deliver to the Company a number of Shares, in each case, having a
Fair Market Value on the date of Vesting equal to the minimum amount required to
be withheld as a result of such exercise. The election must be made in writing
and must be delivered to the Company prior to the date of Vesting. If the number
of shares so determined shall include a fractional share, the Key Employee shall
deliver cash in lieu of such fractional share. All elections shall be made in a
form approved by the committee and shall be subject to disapproval, in whole or
in part by the Committee.

 

  (c) The Key Employee has reviewed with the Key Employee’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Key Employee is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Key Employee understands that the Key Employee (and not the
Company) shall be responsible for the Key Employee’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement. The Key
Employee understands that Section 83 of the Internal Revenue Code of 1986, as
amended (the “Code”), taxes as ordinary income the fair market value of the
Performance Shares as of the date any restrictions on the Shares lapse. In this
context, “restriction” includes the Vesting conditions set forth in Section 3
hereof. The Key Employee understands that the Key Employee may elect to be taxed
at the time the Performance Shares are granted under this Agreement rather than
when they become Vested and no longer subject to a substantial risk of
forfeiture by filing an election under Section 83(b) of the Code with the I.R.S.
within 30 days from the date of Grant.

THE KEY EMPLOYEE ACKNOWLEDGES THAT IT IS THE KEY EMPLOYEE’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF
THE KEY EMPLOYEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE KEY EMPLOYEE’S BEHALF.

7. Powers of Company Not Affected. The existence of the Performance Shares shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any combinations, subdivision or reclassification of the
Shares or any reorganization, merger, consolidation, business combination,
exchange of Shares, or other change in the Company’s capital structure or its
business, or any issue of bonds, debentures or stock having rights or
preferences equal, superior or affecting the Option Stock or the rights thereof
or dissolution or liquidation of the Company, or any sale or transfer of



--------------------------------------------------------------------------------

all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise. Nothing in this
Agreement shall confer upon the Key Employee any right to continue in the
employment of the Company or any Affiliate, or interfere with or limit in any
way the right of the Company or any Affiliate to terminate the Key Employee’s
employment at any time.

8. Interpretation by Committee. The Key Employee agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among Key
Employees awarded Option Stock.

9. Miscellaneous. (a) This Agreement shall be governed and construed in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed therein between residents thereof.

 

  (a) This Agreement may not be amended or modified except by the written
consent of the parties hereto.

 

  (b) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

 

  (c) Any notice, filing or delivery hereunder or with respect to Performance
Shares shall be given to the Key Employee at either his usual work location or
his home address as indicated in the records of the Company, and shall be given
to the Committee or the Company at 1200 Riverplace Boulevard, Jacksonville,
Florida 32202, Attention Corporate Secretary. All such notices shall be given by
first class mail, postage prepaid, or by personal delivery.

 

  (d) This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns and shall be binding upon and inure to
the personal benefit of the Key Employee, the Beneficiary and the personal
representative(s) and heirs of the Key Employee.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Key Employee has hereunto affixed his hand, all
on the day and year set forth below.

 

STEIN MART, INC. By:        Its: President and Chief Executive Officer    Key
Employee [Signature} [Print Name]: ______________________________

No. of Performance Shares: ______________________________

Per Share Fair Market Value: _____________________________

Grant Date: ___________________________________________

TO ACKNOWLEDGE RECEIPT OF THIS INFORMATION, SIGN ABOVE & RETURN ONE COPY OF THIS
SIGNATURE PAGE TO:

Stein Mart, Inc.

Attn: James G. Delfs

1200 Riverplace Blvd.

Jacksonville, FL 32207